Title: To James Madison from John Shee, November 1807 to March 1809
From: Shee, John
To: Madison, James



Sir
Collectors Office, Port of Philada. after Nov. 1807, before Mar. 1809:

I have hitherto delayed a settlement of the Accts: of Messrs: Pierce & Hudson, (the Witnesses who attended the Trial of Captn: Whitby) not having obtained the necessary Vouchers by which I might as certain what Sums were paid to them in England by Mr: Munroe.  To this Gentleman I some time since addressed a letter upon the subject, and he informs me that what Money the Witnesses required in England, he furnished them by Drafts on the Bankers of the United States, in London, but that on examination of his papers he could not find any documents relating to the transaction.  He thinks however that he transmitted to the Secretary of State an Account of the Sums thus drawn for, and observes that they will appear in the Account of the Bankers when presented to Government for Settlement.  Should either of these accounts have been received at Your Office, or should you be possessed of any information in relation thereto which will enable me to obtain the object of my Inquiry, be pleased to Communicate the same as early as may suit your Convenience.  With the utmost respect I have the honor to be Sir! Your Obdt. hum Sert,

Jno Shee,Collector


